DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-9, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka (US 20180213323 A1), and further in view of Takano (US 20150281834 A1).
Regarding claims 1-3, 16 and 17,  Ohtsuka (US 20180213323 A1) discloses an audio processing apparatus, a method and non-transitory computer-readable recording a  comprising: 
a first microphone configured to obtain ambient sound (Ohtsuka, Fig. 7, item 111L); 
a second microphone configured to obtain noise from a noise source (Ohtsuka, Fig. 7, item 111N); 
However, Ohtsuka fails to disclose a first conversion unit configured to perform a Fourier transform on an audio signal from the first microphone to generate a first audio signal; a second conversion unit configured to perform a Fourier transform on an audio signal from the second microphone to generate a second audio signal; a generation unit configured to generate noise data by using the second audio signal and a parameter related to the noise from the noise source; a subtraction unit configured to subtract the noise data from the first audio signal; and a third conversion unit configured to perform an inverse Fourier transform on an audio signal from the subtraction unit.
In an analogous field of endeavor, Takano (US 20150281834 A1) discloses a first conversion unit configured to perform a Fourier transform on an audio signal from the first microphone to generate a first audio signal (Takano, Fig. 5, item 61, and 71); 
a second conversion unit configured to perform a Fourier transform on an audio signal from the second microphone to generate a second audio signal (Takano, Fig. 5, items 62 and 72); 
a generation unit configured to generate noise data by using the second audio signal and a parameter related to the noise from the noise source (Takano, Fig. 5, items 75 and 76, low-pass filter); 
a subtraction unit configured to subtract the noise data from the first audio signal (Takano, Fig. 5, item 73);
 and 
a third conversion unit configured to perform an inverse Fourier transform on an audio signal from the subtraction unit (Takano, Fig. 5, item 74).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Takano and Ohtsuka to provide processing by using the frequency domain, which is more precise than  time domain approach and therefore, is a preferred method for removing unwanted noise.
Regarding claim 2, the combination of Ohtsuka and Takano discloses all the limitations of claim 1.
Ohtsuka discloses the audio processing apparatus, wherein the generation unit is configured to generate the noise data by using the second audio signal and at least any one of a plurality of parameters including a first parameter corresponding to a first type of noise and a second parameter corresponding to a second type of noise (Ohtsuka, Fig. 7, items 117b, 120; ¶ [0089]: “Digital image/audio processor filters the noise signal to generate a noise component” and ¶ [0092]: “the filter coefficient (parameters) set by coefficient setting unit 117b, and generates a noise component ”). 
 	Regarding claim 3, the combination of Ohtsuka and Takano discloses all the limitations of claim 1.
Ohtsuka discloses the audio processing apparatus comprising a recording unit configured to record information about the plurality of parameters (Ohtsuka, Fig. 1, item 120, 160; ¶ [0047]: “storage medium 160 records … audio data to be processed by digital image/audio processor 120”, which might include filter coeficients).  
Claim 5 rejected on the same rational as claim 2. 
Regarding claim 8, the combination of Ohtsuka and Takano discloses all the limitations of claim 1.
Ohtsuka further discloses an audio processing apparatus, wherein the noise includes at least any one of constant noise, short-term noise, and long-term noise (Ohtsuka, Fig. 7, items 181, 143; ¶ [0093]: “a noise represented by the noise signal includes a drive sound of the drive mechanism that is caused when BIS driver 181 drives CCD 143.”).  
Regarding claim 9, the combination of Ohtsuka and Takano discloses all the limitations of claim 1.
Ohtsuka further discloses an audio processing apparatus, wherein the audio processing apparatus has a hole through which the ambient sound is input above the first microphone (Ohtsuka, Figs. 3 and 4, item 410) and no hole through which the ambient sound is input above the second microphone (Ohtsuka, Fig. 7, item 111N, ¶ [0069]: “microphone 111N may be sealed by case ”).   
Regarding claim 11, the combination of Ohtsuka and Takano discloses all the limitations of claim 1.
Ohtsuka further discloses an audio processing apparatus, comprising an imaging unit, wherein the noise source is a member to be driven in capturing an image using the imaging unit (Ohtsuka, Fig. 7, ¶ [0047]: “ External storage medium 160 records image data and audio data to be processed by digital image/audio processor 120 in accordance with control of controller 130.”).  

Allowable Subject Matter
Claims 4, 6, 7, 10,12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654